Case 1:19-cv-03930-CM Document 31 Filed 05/13/19 Page 1 of 7
Case 1:19-cv-03930-CM Document 31 Filed 05/13/19 Page 2 of 7
Case 1:19-cv-03930-CM Document 31 Filed 05/13/19 Page 3 of 7
            Case 1:19-cv-03930-CM Document 31 Filed 05/13/19 Page 4 of 7




                    DECLARATION OF LAURA AYALA CONTRERAS

       I, Laura Ayala Contreras, hereby declare under oath, pursuant to 28 USC § 1746, that the

following is true and correct:

       1.      When the events given in this declaration occurred, I worked as a Treasury

Analyst of Lusad Servicios, S. de R.L. de C.V. (which I understand is a subsidiary of Servicios

Digitales Lusad, S. de R.L. de C.V. (“Lusad”)). I have personal and direct knowledge of the

facts and circumstances set forth in this Declaration and, and with respect to any affirmations of

which I do not have personal knowledge, I declare based on information and belief following a

good faith investigation. I submit this statement in further support of Respondents’ opposition to

ES Holdings’ Emergency Motion for Preliminary Injunction and Temporary Restraining Order

In Aid of Arbitration.

       2.      On December 18, 2018, at approximately 2:00 PM, I was on the seventh floor of

the Lusad office, specifically where I was assigned to work. The office was practically empty
            Case 1:19-cv-03930-CM Document 31 Filed 05/13/19 Page 5 of 7



because the personnel of the company were in a meeting. Suddenly Mr. Eduardo Herrera, a
company employee, came in and went to the office of Mr. Horacio Alamilla, the company’s
Controller, with a backpack and asked me where everyone was. I answered that they were in a
meeting. A little while after having entered Mr. Alamilla’s office, Mr. Herrera came out and
went to the workstation to my left, which was that of Mrs. Nancy Larios, the company’s
Accounting Manager. I saw Mr. Herrera grab the computer of Mrs. Larios. I asked Mr. Herrera
why he was taking her computer, and he only answered that he was taking the computer. Mr.
Herrera immediately went quickly towards the elevator, which was about two meters away. I
then told Mr. Herrera that Mrs. Larios was on the sixth floor, and that before he took the
computer, he should inform her. Mr. Herrera paid no attention.
       3.      I immediately went to ask for help from the nearest person, approaching Mr.
Francisco Flores, who is the Legal Director of the company, and told him that Mr. Herrera had
gone into Mr. Alamilla’s office with a backpack, and that I had seen him take the computer
belonging to Mrs. Nancy Larios. We then went to the elevator, but Mr. Herrera was gone. I told
my coworkers what had happened and also Mr. Alamilla, who asked me to see whether his
computer was there. When I went to his office, I saw that his computer was not there, and I told
him that the only person who had gone into Mr. Alamilla’s office was Mr. Herrera, who was
carrying a backpack, and that I believe he is the only person who could have taken Mr.
Alamilla’s computer, just as he did with the computer of Mrs. Larios.
       4.      Later, I learned that Mr. Flores went down the stairs to try to find Mr. Herrera, but
he could not catch up to him. I also know that keys to Mr. Herrera’s vehicle were found in the




                                                -2-
            Case 1:19-cv-03930-CM Document 31 Filed 05/13/19 Page 6 of 7



office. Also, I know that the vehicle of Eduardo Herrera, a white Toyota pickup/SUV, license
plates PWR-271-A, was left in the building (on the first level parking area).
       5.      I have seen a video taken by security cameras of the building stairway showing

Mr. Herrera quickly leaving the building that day, December 18, 2018 (at approximately 2:00

PM), carrying black objects that look like the computers. The images shown in Annex 1 were

taken by the security cameras.



I declare under penalty of perjury according to the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge.

Signed on May 10, 2019




                                                                    [signature]
                                                                Laura Ayala Contreras




                                                -3-
Case 1:19-cv-03930-CM Document 31 Filed 05/13/19 Page 7 of 7
